Citation Nr: 1804892	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-17 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for post-polio syndrome.

2.  Entitlement to service connection for a dental disability, to include teeth and gum issues, for VA compensation benefits, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to a compensable rating for bilateral athlete's foot.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2013 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In September 2017, the Veteran submitted additional evidence in support of his claim, which was accompanied by a waiver of initial consideration by the Agency of Original Jurisdiction.

The Board notes that in an October 2017 rating decision the RO granted entitlement to a total disability rating based on individual unemployability (TDIU).  As the Veteran has not expressed disagreement with the assigned effective date or otherwise expressed disagreement with that aspect of the determination the Board concludes that no further discussion of the issue is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

A claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO typically adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for adjudication or additional referral to the applicable VA medical facility, as appropriate.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the Veteran's post-polio syndrome preexisted his active duty and clear and unmistakable evidence demonstrates that the post-polio syndrome was not aggravated beyond its natural progression.

2.  The Veteran does not have a dental disorder for which service-connected compensation is payable.

3.  Athlete's foot affects less than 5 percent of the entire body or exposed areas affected and does not require more than intermittent topical treatment.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for post-polio syndrome is not warranted.  Polio clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated therein or within one year of separation.  38 U.S.C. §§ 1101, 1111, 1110, 1112, 1113, 1131, 1137 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2017).

2.  Entitlement to service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 4.150, 17.161 (2017).

3.  The criteria for a compensable disability rating for athlete's foot have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7813 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any potential shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript of the hearing has been associated with the electronic claims file.  The VLJ clarified the issues.  The VLJ held the record open for 90 days to afford the Veteran the opportunity to provide additional evidence in support of his claim.  Such actions comply with 38 C.F.R. § 3.103.

Service Connection

Post-Polio Syndrome

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he had post-polio syndrome that preexisted service and was aggravated therein.  

A March 1962 Report of Medical Examination prior to enlistment was normal other than a finding of pes planus.  There was no notation of a history of polio or residuals therefrom.  In a February 1969 Report of Medical History, the Veteran reported a history of recurrent back pain.  In October 1971, the Veteran sprained his right thumb after falling playing football.  In February 1974, the Veteran was seen for right tennis elbow, for which he was put on temporary profile.  In March 1974, the Veteran was put on profile for ulnar neuritis of the right arm.  In May 1974, the Veteran twisted his left knee stepping off a curb.  In June 1974, the Veteran was issued a profile based on medial collateral ligament strain (leg pain).  Later that month, the Veteran underwent a biopsy of the muscle of the left gastrocnemius and fat from subcutaneous tissues to rule out post-polio syndrome.  In August and November 1974, the Veteran was put on profile for post-polio with residual weak left quadriceps and knee instability.  This was considered a permanent condition.  He was restricted from climbing, squatting, or deep knee bends.  The Veteran was restricted from running for more than 5 minutes or lifting over 50 pounds.  

In November 1976, the Veteran was seen for spasms in the mid-back and right posterior cervical area.  The assessment was muscle strain of the back with secondary spasms.  In July 1979, the Veteran was seen for a swollen left ankle and foot after stepping off a trailer hitch and twisting the ankle.  In June 1981, the Veteran was seeking retirement from physical education and the assessments were clawing left toes, a history of polio affecting the left lower extremity, and atrophy of the left calf.  June 1981 Reports of Medical History and Medical Examination prior to retirement documented that the Veteran had been afflicted with polio at 5 years old and had received adequate medication treatment at home.  Residuals included a non-developed left calf, clubbed toes on the left and right, and a stiff lower back.  The Veteran also had noted left calf atrophy and neuropathy (ankle jerk) secondary to polio.  The Veteran had been on a permanent profile during service.

Shortly after separation from service, the Veteran brought claims for multiple orthopedic problems, including his right elbow, left knee, and bilateral feet.  As documented during the May 1982 VA examination, the Veteran attributed each of these problems to specific injuries incurred during service.

In April and May 1994, the Veteran was noted to be employed in a warehouse where he had injured his back lifting heavy bags of peat moss.  In November 2000, the Veteran denied any health problems other than hypertension and borderline diabetes mellitus.  The Veteran discussed an orthopedic problem, specifically a neck injury several years previously, but the problem had resolved without complications or problems.  

A February 2002 private treatment documented nerve conduction studies and EMG testing included an impression of chronic generalized motor neuropathy or neuropathy as might be consistent with the patient's clinical diagnosis of childhood polio.  February 2005 EMG testing showed, "Evidence of chronic partial denervation consistent with patient's prior history of childhood polio."

In June 2006, the Veteran was noted to have low back and hip pain due to recent injury.  

The Veteran was afforded a VA examination in November 2012.  The examiner noted review of the claims file and a diagnosis of polio-related left lower limb motor neuropathy with weakness, atrophy, fatigue, and muscle cramping.  The Veteran reported that he had polio at age 5, with difficulty for several months after the acute infection with mobility and walking.  He recalled that the left lower limb was weak and "never developed" after the polio and was described as "skinny" from that point onward.  The Veteran was permitted to join the service in spite of his left lower extremity problems and was placed on a profile to limit his physical activity because of the left lower extremity problems.  Over the past decade his left lower extremity had seemed "weaker" and that he could not "clear the foot" when walking.  There also had been increased fatigue and muscle cramps.  Following examination, the examiner concluded that the post-polio syndrome clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by service.  The rationale noted that in 1974 a treatment record documented "old polio residual" and permanent left lower extremity weakness / defect due to polio.  In 1981, a Report of Medical History had documented polio at age 5 with sequela of non-developed left calf, atrophy of the left leg, and diminished ankle jerks (which was termed "neuropathy").  The examiner noted that service treatment records clearly documented left lower limb weakness and atrophy due to polio in childhood.  The examiner stated that it was common medical knowledge that polio affected the muscles and motoneurons (the part of the neuron that controlled muscle movement).  Polio did not affect sensation or the sensory function of the nerves.  Due to polio the Veteran developed motor peripheral neuropathy, with weakness and muscle atrophy that was permanent and not aggravated by service.  There was reported left leg weakness, fatigue, and muscle cramps that had worsened over the past decade.  The examiner stated that such symptoms often occurred in individuals who suffered polio in childhood and were an expected result of post-polio syndrome.  Post-polio syndrome referred to the "late effects" occurring decades after the polio infection earlier in life.  The examiner indicated that due to the natural aging process on the muscle groups and motoneurons and the "later effects" of post-polio syndrome that the Veteran had left lower limb weakness, atrophy, fatigue, and muscle cramping.  These problems were consistent with the natural progression of the polio sustained in childhood.  

During his August 2017 Board hearing, the Veteran testified as to his belief that "running up and down" on "ramp conditions" during service permanently aggravated his pre-existing post-polio syndrome.  The Veteran believed that he could have done warehouse work without aggravation (as he had done after separation from service), but not the type of work he did in service.  He stated that his symptoms began to worsen towards the end of his service and he had started seeking treatment in 2000.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. 
 § 1111 (2012).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017). 

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's medical examination at the time of his entrance into service did not include any findings or notation of a polio disability or residuals therefrom.  As such, the Veteran will be presumed to have entered service in sound condition with respect to any polio-related disability.  38 U.S.C. §§ 1111 (2012); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes the Veteran's post-polio syndrome preexisted his service.  As noted above, the Veteran described a history of polio at 5 years of age, with subsequent chronic problems of non-developed left calf, clubbed toes on the left and right, and a stiff lower back.  Multiple other medical providers have indicated that the disorder preexisted his active service.

In summary, given the consistent lay and medical evidence concluding that the current post-polio syndrome preexisted service and the absence of any competent evidence to the contrary, the Board finds that there is clear and unmistakable evidence of record that his post-polio syndrome preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, as discussed above there is both probative clinical and lay evidence of the preexisting disorder, including the Veteran's acknowledgment that he was diagnosed with polio, received treatment for that disability, and had ongoing residuals of the polio prior to his entrance into service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a veteran is competent to report a contemporaneous medical diagnosis).

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

In this case, there is clear and unmistakable evidence establishing that the Veteran's post-polio syndrome was not aggravated by service beyond the natural progression of the disease.  In this regard, the most credible in-service and post-service medical evidence of record clearly and unmistakably supports the conclusion that the Veteran's preexisting post-polio syndrome were not permanently aggravated by his service.  In that regard, the Board finds the opinions expressed in the November 2012 VA examination report of significant probative value.  The opinions expressed were based on review of the claims file, in-service and post-service treatment records, and the Veteran's representations.  The rationale, however, clearly demonstrates that the examiner found that the Veteran had preexisting post-polio syndrome that was not permanently aggravated by service and that any increase in disability was due to the natural progression of the disability.  

As noted above, the underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  In this case, there is no objective evidence that even the symptoms worsened during service.  The Veteran was put on a profile during service for the post-polio syndrome; however, the profile clearly indicated that the symptoms were long-standing issues following his initial treatment for the polio.  Thus, the evidence of record supports the conclusion that a permanent aggravation of a preexisting post-polio syndrome did not occur.  See Jensen, 4 Vet. App. at 306-07; Green, 1 Vet. App. at 323; Hunt, 1 Vet. App. at 297.

Indeed, the only evidence that the Veteran's post-polio syndrome problems were permanently aggravated by service is his own current lay assertions during the August 2017 Board hearing.  The Board finds these assertions to be of lessened probative value, given that both on entry into service and at separation he reported that his health was good.  At separation, he did not report any polio-related symptoms that began or worsened during service.  The Board also finds it extremely significant that as recently as 2000 (or nearly 20 years after separation from service) the Veteran denied any health problems other than hypertension and borderline diabetes mellitus.  At that time, he described a neck injury several years previously, but the problems had resolved without complications or problems.  Indeed, when the Veteran first reported issues with his post-polio syndrome symptoms he indicated that the symptoms began worsening years after separation from service.  The Veteran contends that worsening symptoms over the past decade were due to the wear-and-tear of his job responsibilities during service and not due to his post-service physically demanding work in a warehouse or due to the natural progression of the disease.  Given the absence of a worsening of symptoms in service or for many years after separation from service and the Veteran's lack of medical training, education or experience, the Board affords far more weight to the medical opinions specifically finding that the post-polio syndrome symptoms are the natural progression of the disease and unrelated to the Veteran's service.    

The Board notes that potential evidentiary defects were identified during the hearing and the Veteran was provided an opportunity to cure such defects.  

In summary, the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's post-polio syndrome preexisted service and was not aggravated by service.  The facts that his prior history was confirmed by biopsy and he was placed on profile neither establish in-service onset or aggravation during service or within one year of separation.  The evidence is clear and unmistakable that polio preexisted service and that any manifestations during service or the presumptive period were the result of natural progress.

Dental Disability for Compensation Purposes

The Veteran is seeking compensation for a dental disorder.  He contends that all of his teeth were removed due to his service-connected diabetes mellitus.  

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, DCs 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.

The Board notes that the portion of VA's Schedule for Rating Disabilities addressing dental and oral conditions was revised effective September 10, 2017.  The Veteran has not been notified as to the changes in the regulations and the RO has not adjudicated his claims under the new regulations; however, as the new regulations involve benign or malignant neoplasms that are not applicable to the Veteran's current claim and the other changes involved only clarification of the rating terms, the Board finds that there is no prejudice in adjudicating the Veteran's dental claim.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been referred to the RO/AMC for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

Again, the Veteran contends that his teeth were removed due to complications related to his service-connected diabetes mellitus. 

Service treatment records document that in December 1962 the Veteran was treated for a radicular cyst involving teeth numbers 7 and 8, apicectomy of tooth number 8, and extraction of tooth number 7.  In February 1965, the Veteran underwent an excision of peridontal cysts at the apex of tooth number 10.  In March 1968, the Veteran underwent excision of periapical abscesses of teeth numbers 24 and 25.  In a February 1969 Report of Medical Examination, the Veteran's teeth were noted to be in poor condition.  At that time, urinalysis was negative for albumin or sugar.  In October 1969, the Veteran was noted to be missing teeth numbers 3, 4, 5, 7, 8, 12, 13, and 14.  In June 1971, the Veteran was treated for abscesses involving teeth numbers 24 and 25.  During service, the Veteran also was treated for cavities involving numerous teeth.  During a June 1981 Report of Medical Examination prior to retirement from service, urinalysis was negative for albumin and sugars.  

After service, in November 2000 the Veteran was noted to have borderline diabetes mellitus.  A January 2005 private treatment record indicated that the Veteran had his teeth removed in January 2004 due to extensive infections secondary to diabetes.

The Veteran was afforded a VA examination in January 2013.  The examiner noted review of the claims file and diagnosed loss of teeth.  The Veteran reported that he had problems with his teeth with fillings falling out due to bad teeth.  Currently, he had gum sores in different areas and swelling gums.  The examiner indicated that there was no anatomical loss or bony injury of the mandible, maxilla, mouth, lips, or tongue.  There was no indication of osteomyelitis, tumors, or neoplasms.  The examiner concluded that there was not an injury, illness, or event that caused him to lose all of his teeth.  It was more likely than not that the Veteran had poor oral hygiene, poor diet, and hereditary factors.  As such, it was at least as likely as not that the Veteran's teeth and gum condition was related to repeated oral surgeries and oral issues in 1965, 1969, and 1977, as documented in the service treatment records.

During his August 2017 Board hearing the Veteran discussed his belief that his dental problems were secondary to his service-connected diabetes mellitus, type II.  He testified that a medical professional in 2003 or 2004 had told him that the diabetes was affecting his gums and, by extension, the teeth.  At that time, they pulled the Veteran's remaining teeth.  

In support of his claim, in September 2017 the Veteran submitted multiple records documenting the association between diabetes mellitus and dental problems, including tooth loss.  

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disorder.

As noted above, replaceable missing teeth and periodontal gum disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.  That claim is referred to the RO herein.

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection for compensation purposes could be allowed. 

The records do not indicate that during service the Veteran incurred an injury to the mandible or maxilla and the Veteran does not contend otherwise.  There is evidence of the loss of multiple teeth both during and after service; however, the evidence indicates that the removal of the teeth was due to the infection and not the result of the loss of mandible or maxilla.  Thus, none of the other DCs, 9900 through 9916, apply in this case.  Again, DCs 9917 and 9918 are not applicable because they involve neoplasms, which are not present in this case.

The Board has considered the Veteran's contention that the loss of his teeth after service was due to his service-connected diabetes mellitus.  In general, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).  That said, for secondary service connection the Veteran must have a "current dental disability," which must be a disability such as tooth loss caused by bone loss of the maxilla or mandible due to trauma or disease or TMJ dysfunction.  The Veteran does not have a "current dental disability" for service-connected compensation purposes.  The issue of whether the Veteran's lost teeth were due to his service-connected diabetes mellitus would be relevant for the issue of entitlement to service connection for the purpose of establishing eligibility for outpatient dental treatment, which (again) is referred herein.

While service connection may be established for treatment purposes for replaceable missing teeth and periodontal disease, the regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth or periodontal disease.  As neither condition is recognized by the applicable regulations as a disability for which VA compensation may be granted, the Veteran's claim is not warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not a disability for compensation purposes).  In addition, there was no evidence of any in-service dental trauma which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, DCs 9913-9916.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed dental disorder for compensation purposes. 

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Veteran is currently assigned a noncompensable disability rating for his athlete's foot pursuant to 38 C.F.R. § 4.118, DC 7813.  DC 7813 states that dermatophytosis is to be rated as disfigurement of the head, neck, or face (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending on the predominant disability.  As the Veteran's athlete's foot is a skin infection of the feet, the disorder is evaluated under 38 C.F.R. § 4.118, DC 7806.  The Veteran contends that a compensable rating is warranted.

DC 7806 provides a 10 percent disability evaluation for dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the prior 12-month period.  See 38 C.F.R. § 4.118, DC 7806 (2017).  For the next higher 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  Id.  For the next higher 60 percent disability evaluation, there must be dermatitis or eczema over more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for the past 12 month period.  Id.

In August 2011, the Veteran was noted to have patchy scaly erythemic plaques on the forearms and thighs.  In November 2011, the Veteran had scattered scaly erythematous patches over the abdomen and arms.  In February 2012, the Veteran had erythema and thickening over the distal legs with crusted, superific ulceration of the left shin.  

In October 2012, the Veteran's skin was negative for color change or rash.  There was a noted stasis ulcer on the left leg.  

In December 2012, the Veteran was afforded a VA diabetes mellitus examination.  Therein, the examiner noted that the Veteran had bilateral lower extremity venous stasis skin changes of edema and discoloration due to chronic venous insufficiency that was unrelated to his diabetes mellitus or hypertension.  The rationale cited to medical literature indicating that risk factors for chronic venous disease included advancing age, increased body mass index, and a sedentary lifestyle.  The Veteran had a body mass index of 43.

A February 2013 Skin Diseases Disability Benefits Questionnaire is of record.  The examiner noted a diagnosis of athlete's feet.  The Veteran complained of having jungle rot, with the onset of symptoms in 1966 and continuing through service.  The symptoms were caused or aggravated by wearing boots daily while in service.  He also experienced pain in the feet and legs.  The condition had improved since the Veteran stopped wearing boots every day, but still had occasional episodes on the legs and feet.  There was no scarring to the head, face, or neck; no malignant neoplasms; and no systemic manifestations due to any skin disease.  The Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  There had been no debilitating episodes in the previous 12 months.  On examination, the sole noted skin disability was athlete's feet, status post Jungle Rot exposure, covering less than 5 percent of the total body and no exposed areas.  There was noted mild hyperpigmentation and scaling of the skin on both feet with cracks between the toes.

The Veteran underwent a VA examination for the skin in July 2017.  The examiner noted review of the claims file and medical records.  The Veteran had diagnoses of stasis dermatitis and athlete's foot.  The Veteran insisted that he had "jungle rot" and pointed to his distal anterior shins as the affected areas.  The Veteran's wife maintained that, "you can still see where his combat boots were."  The Veteran denied taking any medication for the skin problems.  There was no scarring to the head, face, or neck; no malignant neoplasms; and no systemic manifestations due to any skin disease.  The examiner indicated that the dermatitis affected less than 5 percent of the Veteran's total body and none of the exposed area.  The athlete's foot involved none of the total body area or exposed area.  The stasis dermatitis was described as rosy-pink patches over the bilateral distal anterior shins.  There was no evidence of athlete's foot on examination.  The examiner noted that there was no evidence of athlete's foot or jungle rot on examination.  There was noted bilateral stasis dermatitis on the anterior shins, which was an inflammatory dermatosis of the lower extremities occurring in patients with chronic venous insufficiency.  Such problems were common in patients with dependent chronic edema, which the Veteran had.  The stasis dermatitis had absolutely nothing to do with athlete's foot or jungle rot, as such conditions had completely different etiologies.  Stasis dermatitis was caused by chronic venous insufficiency whereas the athlete's foot / jungle rot was caused by fungal infection.

During his August 2017 Board hearing, the Veteran testified that he had ongoing problems in service with jungle rot.  He would get blisters that would sometimes break open.  They occurred from the shins to the arch and top of the feet.  The Veteran experienced the symptoms intermittently, on average once every 2 or 3 months.  He contended that he was prescribed topical medication for the symptoms.  

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period on appeal the Veteran's service-connected athlete's foot most closely approximates the currently assigned noncompensable (0 percent) disability rating.  The evidence shows that the Veteran does not have athlete's foot over at least 5 percent of his entire body or at least 5 percent of an exposed area.  Indeed, the medical evidence of record, including the VA examination reports, indicates that the Veteran has only intermittent athlete's foot.  The Board acknowledges the Veteran's arguments that the examinations did not occur during periods of flare-up.  That said, the 2012 VA examination (on which the award of service-connected was based) included findings of athlete's foot, indicating that the Veteran indeed was having a period of athlete's foot at the time of examination.  The Board recognizes that the Veteran and his wife contend that his athlete's foot manifests in eruptions of boils that would sometimes burst.  There is no indication that the Veteran's service-connected athlete's foot includes such symptoms.  The Veteran has multiple diagnosed skin disabilities, including stasis dermatitis, for which service connection has not been awarded.  The examiners of record have specifically indicated that the stasis dermatitis on the shins is unrelated to the athlete's foot and other service-connected disabilities and due to vascular issues.  The Veteran has documented eruptions on multiple areas of his body and there is nothing to indicate that the reported problems of the feet and shins are unrelated to the skin problems of the upper extremity and due to his service-connected athlete's foot.  The documented eruptions on the shins have been definitively linked to the non-service connected stasis dermatitis.  As such, the Board affords greater weight to the conclusions of the medical professionals as to the etiology of the differing skin disabilities and finds no basis to assign a compensable rating for the Veteran's athlete's foot under DC 7813.  

The Board has considered the other DCs of 38 C.F.R. § 4.118, but finds that a compensable rating is not warranted under any of these DCs.

In summary, for the reasons and bases set forth above, the Board concludes that a compensable rating for athlete's foot is not warranted for any period on appeal.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for post-polio syndrome is denied.

Entitlement to service connection for a dental disability, to include teeth and gum issues, for VA compensation benefits, is denied.

Entitlement to a compensable initial rating for bilateral athlete's foot is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


